                  Case 20-32392 Document 2 Filed in TXSB on 04/30/20 Page 1 of 4


                               UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

                                                       §
    In re:                                             §       Chapter 11
                                                       §
    BUZZARDS BENCH, LLC                                §       Case No. 20-32391-11
                                                       §
                  Debtor. 1                            §
                                                       §
                                                       §
    In re:                                             §       Chapter 11
                                                       §
    BUZZARDS BENCH HOLDINGS, LLC,                      §       Case No. 20-32392-11
                                                       §
                  Debtor.                              §
                                                       §

              MOTION PURSUANT TO RULE 1015(b) OF THE FEDERAL RULES OF
             BANKRUPTCY PROCEDURE AND LOCAL BANKRUPTCY RULE 1015-1
              FOR AN ORDER DIRECTING JOINT ADMINISTRATION OF CASES

             Buzzards Bench, LLC and Buzzards Bench Holdings, LLC, the above-captioned debtors

and debtors in possession (collectively, the “Debtors”), for their Motion Pursuant to Rule 1015(b)

of the Federal Rules of Bankruptcy Procedure and Local Bankruptcy Rule 1015-1 for an Order

Directing Joint Administration of Cases (“Motion”), respectfully represent:

                                        JURISDICTION AND VENUE

             1.        This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.

This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

             2.        Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

             3.        The statutory bases for the relief requested herein are rule 1015(b) of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and rule 1015-1 of the Bankruptcy Local

Rules for the Southern District of Texas (the “Bankruptcy Local Rules”).


1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number are: Buzzards Bench, LLC (7898) and Buzzards Bench Holdings, LLC (4637).
                 Case 20-32392 Document 2 Filed in TXSB on 04/30/20 Page 2 of 4


                                           RELIEF REQUESTED

            4.        The Debtors are related entities. Buzzards Bench Holdings, LLC is the 100%

member of Buzzards Bench LLC. Buzzards Bench Holdings, LLC is also a guarantor on certain

indebtedness owing by Buzzards Bench LLC to its lender. The Debtors seek entry of an order,

substantially in the form attached hereto as Exhibit “A,” directing procedural consolidation and

joint administration of these chapter 11 cases. The Debtors request that one file and one docket

be maintained for all of the jointly administered cases under the case of Buzzards Bench, LLC

Case No. 20-32391 and that the cases be administered under a consolidated caption, as follows:

                               UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

                                                       §
  In re:                                               §
                                                       §      Chapter 11
  BUZZARDS BENCH, LLC and                              §
  BUZZARDS BENCH HOLDINGS, LLC,                        §      Case No. 20-32391
                                                       §
                 Debtors.                              §      Jointly Administered
                                                       §

            5.        The Debtors further request that this Court order that the foregoing caption satisfies

the requirements set forth in section 342(c)(1) of the Bankruptcy Code.

            6.        The Debtors also request that a docket entry, substantially similar to the following

be entered on the docket of each of the Debtors to reflect the joint administration of these chapter

11 cases:

                      An order has been entered in accordance with Rule 1015(b) of the
                      Federal Rules of Bankruptcy Procedure and Rule 1015-1 of the
                      Local Rules of Bankruptcy Practice and Procedure of the United
                      States Bankruptcy Court for the Southern District of Texas directing
                      joint administration for procedural purposes only of the chapter 11
                      cases of: Buzzards Bench, LLC Case No. 20-32391; Buzzards
                      Bench Holdings, LLC Case No. 20-32392. The docket in Case No.
                      20-32391 should be consulted for all matters affecting this case.

                                                        2

4443071.1
                 Case 20-32392 Document 2 Filed in TXSB on 04/30/20 Page 3 of 4


                                          BASIS FOR RELIEF

            7.       Bankruptcy Rule 1015(b) provides, in pertinent part, that “[i]f . . . two or more

petitions are pending in the same court by or against . . . (4) a debtor and an affiliate, the court may

order a joint administration of the estates.” FED. R. BANKR. P. 1015. All of the Debtor entities are

“affiliates” as that term is defined in section 101(2) of the Bankruptcy Code. Accordingly, the

Bankruptcy Code and Bankruptcy Rules authorize the Court to grant the relief requested herein.

Bankruptcy Local Rule 1015-1 further provides for the joint administration of related chapter 11

cases.

            8.       Joint administration of these chapter 11 cases will provide significant

administrative convenience without harming the substantive rights of any party in interest. Many

of the motions, hearings, and orders in these chapter 11 cases will affect each Debtor entity. The

entry of an order directing joint administration of these chapter 11 cases will reduce fees and costs

by avoiding duplicative filings and objections. Joint administration also will allow the Office of

the United States Trustee for the Southern District of Texas and all parties in interest to monitor

these chapter 11 cases with greater ease and efficiency.

            9.       Moreover, joint administration will not adversely affect the Debtors’ respective

constituencies because this Motion seeks only administrative, not substantive, consolidation of the

Debtors’ estates. Parties in interest will not be harmed by the relief requested, but instead will

benefit from the cost reductions associated with the joint administration of these chapter 11 cases.

Accordingly, the Debtors submit that the joint administration of these chapter 11 cases is in the

best interest of their estates, their creditors, and all other parties in interest.




                                                     3

4443071.1
             Case 20-32392 Document 2 Filed in TXSB on 04/30/20 Page 4 of 4


                                                 NOTICE

            10.    The Debtors will provide notice of this Motion to: (a) the Office of the United States

Trustee for the Southern District of Texas; (b) counsel for 405 Redfish, LLC as prepetition

administrative agent; and (c) any party that has requested notice pursuant to Bankruptcy Rule 2002.

                                         NO PRIOR REQUEST

            11.    No prior request for the relief sought in this Motion has been made to this or any

other court.

            WHEREFORE, the Debtors respectfully request that the Court enter an Order granting the

relief requested herein and such other relief as the Court deems appropriate under the

circumstances.

            Respectfully submitted this 30th day of April, 2020.

                                                  GRAY REED & McGRAW LLP

                                                  By: /s/ Jason S. Brookner
                                                     Jason S. Brookner
                                                     Texas Bar No. 24033684
                                                     Paul D. Moak
                                                     Texas Bar No. 00794316
                                                     Lydia R. Webb
                                                     Texas Bar No. 24083758
                                                  1300 Post Oak Blvd., Suite 2000
                                                  Houston, Texas 77056
                                                  Telephone: (713) 986-7000
                                                  Facsimile: (713) 986-7100
                                                  Email:     jbrookner@grayreed.com
                                                  Email:     pmoak@grayreed.com
                                                  Email:     lwebb@grayreed.com

                                                  PROPOSED COUNSEL TO THE DEBTORS

                                    CERTIFICATE OF SERVICE

       I hereby certify that on April 30, 2020 a true and correct copy of the foregoing pleading
was served via CM/ECF to all parties authorized to receive electronic notice in this case.

                                                   /s/ Jason S. Brookner
                                                   Jason S. Brookner
                                                      4

4443071.1
